


109 HR 5525 IH: Reservists Pay Security Act of

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5525
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Lantos (for
			 himself, Mr. Tom Davis of Virginia,
			 Mr. McGovern,
			 Mr. Shays, and
			 Mr. Graves) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform
		
		A BILL
		To amend title 5, United States Code, to ensure that a
		  Federal employee who takes leave without pay in order to perform service as a
		  member of the uniformed services or member of the National Guard continues to
		  receive pay in an amount which, when taken together with the pay and allowances
		  such individual is receiving for such service, will be no less than the basic
		  pay such individual would receive as a Federal employee if no interruption in
		  employment had occurred.
	
	
		1.Short titleThis Act may be cited as the
			 Reservists Pay Security Act of
			 2006.
		2.Nonreduction in
			 pay while Federal employee is performing active service in the uniformed
			 services or National Guard
			(a)In
			 generalSubchapter IV of chapter 55 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					5538.Nonreduction
				in pay while serving in the uniformed services or National Guard
						(a)An employee who is
				absent from a position of employment with the Federal Government in order to
				perform active duty in the uniformed services pursuant to a call or order to
				active duty under a provision of law referred to in section 101(a)(13)(B) of
				title 10 shall be entitled, while serving on active duty, to receive, for each
				pay period described in subsection (b), an amount equal to the amount by
				which—
							(1)the amount of
				basic pay which would otherwise have been payable to such employee for such pay
				period if such employee’s civilian employment with the Government had not been
				interrupted by that service, exceeds (if at all)
							(2)the amount of pay
				and allowances which (as determined under subsection (d))—
								(A)is payable to such
				employee for that service; and
								(B)is allocable to
				such pay period.
								(b)(1)Amounts under this
				section shall be payable with respect to each pay period (which would otherwise
				apply if the employee’s civilian employment had not been interrupted)—
								(A)during which such employee is entitled
				to reemployment rights under chapter 43 of title 38 with respect to the
				position from which such employee is absent (as referred to in subsection (a));
				and
								(B)for which such employee does not
				otherwise receive basic pay (including by taking any annual, military, or other
				paid leave) to which such employee is entitled by virtue of such employee’s
				civilian employment with the Government.
								(2)For purposes of this section, the
				period during which an employee is entitled to reemployment rights under
				chapter 43 of title 38—
								(A)shall be determined disregarding the
				provisions of section 4312(d) of title 38; and
								(B)shall include any period of time
				specified in section 4312(e) of title 38 within which an employee may report or
				apply for employment or reemployment following completion of service on active
				duty to which called or ordered as described in subsection (a).
								(c)Any amount payable
				under this section to an employee shall be paid—
							(1)by such employee’s
				employing agency;
							(2)from the
				appropriation or fund which would be used to pay the employee if such employee
				were in a pay status; and
							(3)to the extent
				practicable, at the same time and in the same manner as would basic pay if such
				employee’s civilian employment had not been interrupted.
							(d)The Office of
				Personnel Management shall, in consultation with Secretary of Defense,
				prescribe any regulations necessary to carry out the preceding provisions of
				this section.
						(e)(1)The head of each agency
				referred to in section 2302(a)(2)(C)(ii) shall, in consultation with the
				Office, prescribe procedures to ensure that the rights under this section apply
				to the employees of such agency.
							(2)The Administrator of the Federal
				Aviation Administration shall, in consultation with the Office, prescribe
				procedures to ensure that the rights under this section apply to the employees
				of that agency.
							(f)For purposes of
				this section—
							(1)the terms
				employee, Federal Government, and uniformed
				services have the same respective meanings as given them in section 4303
				of title 38;
							(2)the term
				employing agency, as used with respect to an employee entitled to
				any payments under this section, means the agency or other entity of the
				Government (including an agency referred to in section 2302(a)(2)(C)(ii)) with
				respect to which such employee has reemployment rights under chapter 43 of
				title 38; and
							(3)the term
				basic pay includes any amount payable under section
				5304.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 55 of title 5, United
			 States Code, is amended by inserting after the item relating to section 5537
			 the following:
				
					
						5538. Nonreduction in pay while serving in
				the uniformed services or National
				Guard.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to pay periods (as described in section 5538(b) of title 5, United States Code,
			 as amended by this section) beginning on or after the date of enactment of this
			 Act.
			
